Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2020.06.22
                                                                         13:03:30 -05'00'



                      In re D.L., 2018 IL App (1st) 171764



Appellate Court    In re D.L., a Minor (The People of the State of Illinois, Petitioner-
Caption            Appellant, v. D.L., Respondent-Appellee).



District & No.     First District, Fourth Division
                   Docket No. 1-17-1764



Rehearing denied   February 6, 2018
Opinion filed      March 1, 2018



Decision Under     Appeal from the Circuit Court of Cook County, No. 17-JD-663; the
Review             Hon. Cynthia Ramirez, Judge, presiding.



Judgment           Affirmed.


Counsel on         Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
Appeal             Sari London, and Veronica Calderon Malavia, Assistant State’s
                   Attorneys, of counsel), for the People.

                   Amy P. Campanelli, Public Defender, of Chicago (Suzanne A.
                   Isaacson, Assistant Public Defender, of counsel), for appellee.
     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Burke and Justice Gordon concurred in the judgment
                               and opinion.


                                               OPINION

¶1        Respondent, D.L., was charged in a petition for adjudication of wardship alleging that he
      committed various gun offenses. D.L. filed a motion to quash arrest and suppress evidence,
      alleging that the police had violated his right to be free from unreasonable searches and seizures
      under the federal and state constitutions. U.S. Const., amends. IV, XIV; Ill. Const. 1970, art. I,
      § 6. After a hearing, the circuit court agreed with respondent and granted his motion to quash
      arrest and suppress evidence. In this court, the State contends that the circuit court erred in
      doing so.
¶2        The record shows that on March 29, 2017, the State filed a petition for adjudication of
      wardship under the Juvenile Court Act of 1987 (705 ILCS 405/1-1 et seq. (West 2016)),
      alleging that 16-year-old respondent committed a Class 3 felony of defacing identification
      marks of a firearm (720 ILCS 5/24-5(b) (West 2016)), two Class 4 felonies of aggravated
      unlawful use of a weapon (720 ILCS 5/24-1.6(a)(1) (West 2016)), and a Class 4 felony of
      unlawful possession of a firearm (720 ILCS 5/24-3.1(a)(l) (West 2016)).
¶3        On April 24, 2017, respondent filed a motion to quash his arrest and suppress evidence,
      alleging that he was subjected to an unreasonable search and seizure. The circuit court held a
      hearing on respondent’s suppression motion on April 26, 2017. The only witness to testify was
      Chicago police officer Bradley Scaduto.
¶4        Officer Scaduto testified that on the evening of March 28, 2017, he was working with three
      partners—Officers Borne, Riley, and Boubach—in an unmarked squad car. The officers were
      in plainclothes, wore “CPD badges” and had “police” on the back of their vests. Around 8:20
      p.m., the officers received a dispatch concerning multiple calls of shots fired on “the 117th
      block of Loomis.” The dispatch gave no information about the identity of the suspects or
      callers, other than “more than one person called in th[e] incident.” Officer Scaduto and his
      partners, who were about “one minute away on Halsted Street,” responded to the dispatch and
      began to drive toward the 117th block of South Loomis Street.
¶5        One minute later, while travelling westbound on 116th Street, the officers saw respondent
      and another male walking eastbound on the sidewalk about “two houses away from Loomis.”
      Officer Scaduto did not know respondent, or see any bulges in his clothing. Officer Scaduto
      observed that respondent and the other male were “walking quickly” away from the area of the
      shots fired call. There were no other people on the street at the time, and Officer Scaduto
      observed respondent for approximately five seconds. Officer Scaduto stated that, “[d]ue to the
      fact that it was a shots fired call in that area and [respondent] was walking quickly away from
      that shots fired call, we attempted to conduct a street stop *** [to] have a conversation about
      the shot[s] fired call and if they heard anything.”
¶6        The officers approached, and Officer Scaduto “told [respondent] to stop so we could have
      a conversation about the shots fired call.” When asked whether this was “a request or *** an


                                                  -2-
       order,” Officer Scaduto clarified that “[i]t was an order.” The male who was walking with
       respondent “complied” and headed toward the police car. Respondent, however, “did not
       comply with [Officer Scaduto’s] order and began running” northbound down an alley. Officer
       Scaduto pursued respondent on foot, did not lose sight of him, and detained respondent less
       than one minute later. When asked what crime he was trying to apprehend respondent for,
       Officer Scaduto stated: “The shots fired call. The totality of the circumstances was
       [respondent] was leaving the area of the shots fired and then he didn’t comply with my verbal
       commands where I told him to come to the squad car so we could have a brief conversation
       *** and then he fled in the alley.”
¶7         Once he apprehended respondent, Officer Scaduto handcuffed respondent, “detained
       him[,] and placed him in custody.” Officer Scaduto conducted a pat down because he had
       “reason to believe that [respondent] ran *** because he was concealing a firearm.” Officer
       Scaduto denied that respondent was arrested at this point, stating that it was “part of the field
       interview.”
¶8         During the pat down, Officer Scaduto recovered a .380-caliber semiautomatic handgun
       from inside the pocket of respondent’s jacket. The handgun was “stove piped,” meaning it had
       a malfunction that “only happens after you actually shoot the firearm.” After he recovered the
       weapon, Officer Scaduto placed respondent under arrest.
¶9         Officer Scaduto explained that he performed a pat down “[b]ased on the totality of the
       circumstances, the shots fired call, the minor respondent walking away from the area of the
       shots fired call ***, and that he and another individual were the only ones on the street at the
       time of the shots fired call in that area.” He further asserted that he had “reason to believe that
       he was concealing a firearm” based on the “shots fired call” and “that he fled from me and
       didn’t obey *** my verbal commands.”
¶ 10       Based on the above testimony, respondent argued that before Officer Scaduto had ordered
       him to stop, the officer had only observed him for five seconds, at which time he had been
       engaged in “normal behavior” by “walking away from a shooting scene.” Respondent pointed
       out that Officer Scaduto did not observe any bulges or weapons and that there was no
       description, eyewitness, or informant connecting respondent to the shots fired. Respondent
       further argued that it was not enough to be in an area where criminal activity occurred and that
       flight from the police was not, standing alone, sufficient to establish probable cause.
¶ 11       In response, the State argued that the relevant time period was “the time the minor was
       actually seized and detained[,] not *** the time that the officer attempted to detain.”
       Accordingly, the State contended that respondent was only seized after he fled from the
       officers, and at that time, “there was a valid Terry stop.” Terry v. Ohio, 392 U.S. 1 (1968).
¶ 12       The circuit court granted respondent’s motion to quash arrest and suppress evidence. It
       stated:
                    “Even in the light most favorable to the State and even—everything that I’ve heard
                does not equal an appropriate Terry stop or an appropriate arrest.
                    The officer testified that he received a call—numerous calls of shots fired and the
                only information that he had at his disposal at the time was the location. By his own
                admission, he had no description, no one had been interviewed, no one had been spoken
                to. He had no clue whether it was involving a woman, a man, black, white. We have



                                                    -3-
               no description whatsoever. He doesn’t know what he’s looking for other than he’s
               looking for an individual who shot a firearm.
                    We don’t even [have] a description of what type of firearm; we have no description
               about the person that’s involved. He indicates that the only observation he had at the
               time that he attempted the Terry stop, by his own testimony, was that the minor
               respondent was walking quickly away from an area where shots had been fired. That
               behavior alone, standing alone, is not abnormal. That behavior alone does not constitute
               criminal activity.
                    He stated that he did not observe a bulge on the minor; he did not observe the minor
               committing any crime. He simply observed him walking quickly away from an area
               where shots had been fired. He had no description; he had not interviewed anyone; he
               had no knowledge—basis of knowledge of what he was even looking for.
                    By his own testimony, he stated, specifically, that after he observed the minor
               respondent walking quickly away from the direction of the shots fired for a grand total
               of five seconds, he attempted to conduct a stop, were his first words. He was not
               attempting to conduct an interview; he was ready to stop the minor.
                    And that it was after the officer ordered him to stop and I stated, specifically,
               ordered him to stop, he was not making a request, he was not asking him, ‘Hey, can I
               talk to you for a minute?’ He was ordering him to stop; in essence, detaining him. He
               specifically stated, he was not free to not comply.
                    He did not observe the minor toss anything; he did not observe a bulge in the minor;
               he saw nothing more than the minor walking quickly for a grand total of five seconds.
                    That is not even in the officer’s own words, ‘the totality of the circumstances,’ even
               remotely reasonable suspicion.
                    It’s not probable cause; it’s not reasonable suspicion; it’s not even the totality of
               the circumstances. The only circumstance he had at his disposal at that time when he
               ordered him to stop was that the minor respondent was walking quickly away from
               where shots had been fired, which is perfectly normal for any individual to do.
                    He had no information about who had shot—who had fired the shots; he had not
               spoken to anyone; he had nothing more to go on than shots fired at a specific location.
                    And he certainly had nothing to go on when he ordered the minor to stop for a grand
               total of observation of five seconds of someone walking quickly away from the
               direction of shots fired.
                    So I find that the arrest is not proper and that the evidence that was obtained as a
               result of the arrest should be suppressed.”
¶ 13       The State’s motion to reconsider was denied after a hearing on June 16, 2017. The court
       “note[d] for the record that Terry must be justified from its inception of the contact” and
       reiterated its prior findings that “the only observation the officer had at the time was that the
       minor respondent was walking quickly from the shooting, which is not bizarre conduct at all.”
       The court further found that respondent “was detained and placed under arrest prior to the
       officer conducting a pat-down” despite the officer “not having any indication whatsoever that
       the minor respondent had a firearm [or that he was] in any form or fashion involved in the
       shooting *** the officer was responding to.” The court concluded that “the fact that two


                                                    -4-
       individuals happen to be on the street where shots are fired, does not make them subject to give
       up their fundamental civil rights.”
¶ 14        On July 14, 2017, the State filed a certificate of substantial impairment and a notice of
       appeal. In this court, the State contends that the circuit court’s granting of respondent’s motion
       to quash arrest and suppress evidence was erroneous because Officer Scaduto “conducted a
       lawful Terry stop and patdown [sic].” The State specifically contends that the totality of the
       circumstances supported a reasonable articulable suspicion that respondent “may have been
       involved in criminal activity” and a reasonable belief that respondent was armed and
       dangerous.
¶ 15        When reviewing a trial court’s ruling on a motion to suppress, we accord great deference
       to the trial court’s factual findings. People v. Close, 238 Ill. 2d 497, 504 (2010). We will reverse
       a trial court’s findings of fact only if they are against the manifest weight of the evidence.
       People v. Bunch, 207 Ill. 2d 7, 13 (2003). “A judgment is against the manifest weight of the
       evidence only when an opposite conclusion is apparent or when findings appear to be
       unreasonable, arbitrary, or not based on evidence.” Bazydlo v. Volant, 164 Ill. 2d 207, 215
       (1995). However, we review de novo the trial court’s ultimate legal ruling as to whether
       suppression of the handgun in this case was warranted. People v. Pitman, 211 Ill. 2d 502, 512
       (2004); In re Mario T., 376 Ill. App. 3d 468, 472 (2007) (“Our focus *** is on the legal
       question of the justification of the stop and frisk so as to warrant the denial of the *** motion
       to suppress.”).
¶ 16        When a defendant files a motion to suppress evidence, he bears the burden of proof at a
       hearing on that motion. People v. Gipson, 203 Ill. 2d 298, 306 (2003); 725 ILCS 5/114-12(b)
       (West 2016) (“The judge shall receive evidence on any issue of fact necessary to determine the
       motion and the burden of proving that the search and seizure were unlawful shall be on the
       defendant.”). A defendant must make a prima facie case that the evidence was obtained by an
       illegal search or seizure, and, once a prima facie case is established, the burden shifts to the
       State to present evidence to counter the defendant’s prima facie case. Gipson, 203 Ill. 2d at
       306-07. However, the ultimate burden of proof remains with the defendant. Id.
¶ 17        The fourth amendment to the United States Constitution guarantees the “right of the people
       to be secure in their persons, houses, papers, and effects, against unreasonable searches and
       seizures.” U.S. Const., amend. IV. “This provision applies to all seizures of the person,
       including seizures that involve only a brief detention short of traditional arrest.” People v.
       Thomas, 198 Ill. 2d 103, 108 (2001). Although “[r]easonableness under the fourth amendment
       generally requires a warrant supported by probable cause” (id.), the Supreme Court has
       recognized a limited exception to the probable cause requirement, allowing police officers,
       under appropriate circumstances, to briefly stop a person for temporary questioning where the
       officer reasonably believes that the person has committed or is about to commit a crime (Terry,
       392 U.S. at 22).
¶ 18        Under the Terry exception, the police may conduct a brief investigatory stop “when the
       officer has a reasonable, articulable suspicion that criminal activity is afoot.” Illinois v.
       Wardlow, 528 U.S. 119, 123 (2000). The police officer “must be able to point to specific and
       articulable facts which, taken together with rational inferences therefrom, reasonably warrant
       that intrusion.” Thomas, 198 Ill. 2d at 109. Determining whether a stop was reasonable is a
       two-step process in which we decide (1) whether the stop was justified at its inception and (2)


                                                    -5-
       whether the scope of the stop was proportional to the circumstances that justified the
       interference in the first place. People v. Croft, 346 Ill. App. 3d 669, 675 (2004).
¶ 19       “While ‘reasonable suspicion’ is a less demanding standard than probable cause and
       requires a showing considerably less than preponderance of the evidence, the Fourth
       Amendment requires at least a minimal level of objective justification for making the stop.
       [Citation.] The officer must be able to articulate more than an ‘inchoate and unparticularized
       suspicion or “hunch” ’ of criminal activity. [Citation.]” Wardlow, 528 U.S. at 123-24. The
       underlying facts are viewed “from the perspective of a reasonable officer at the time that the
       situation confronted him or her.” Thomas, 198 Ill. 2d at 110.
¶ 20       In this case, the State argues that Officer Scaduto’s intent at the time he ordered respondent
       to stop is irrelevant, because respondent was only “seized” for purposes of the fourth
       amendment when Officer Scaduto captured him after he fled down an alley. The State asserts
       that the officer was justified in stopping respondent at that point, describing the “totality of the
       circumstances” as “there were numerous calls of shots fired; *** respondent and his
       companion were walking quickly away from the crime scene of shots fired; *** no other people
       were in the area except for respondent and his companion; [and] *** the officers attempted to
       conduct a field interview but respondent turned around and fled.”
¶ 21       In so arguing, the State seemingly concedes that Officer Scaduto lacked reasonable
       suspicion to conduct a Terry stop of respondent at the time that he initially ordered him to stop.
       We agree. At that time, the officer had observed respondent for five seconds as he was
       “walking quickly” on the sidewalk of 117th Street. Although the officer described respondent
       as walking “away from the area of the shots fired call,” his testimony also established that
       respondent was not walking on either 116th Street or Loomis Street, the intersection where the
       shots were reported to have originated, and instead respondent was between one and two blocks
       away from that location. Nevertheless, as the trial court concluded, most people would be
       inclined to make a quick departure from the scene of gunfire, and accordingly, such behavior
       would not be unusual. Even Officer Scaduto implicitly acknowledged that he had no suspicion
       that respondent had engaged in criminal conduct at that time, since his claimed intent was to
       “have a conversation” with him about whether he had “heard anything” regarding the shots
       fired.
¶ 22       Moreover, the circumstances surrounding Officer Scaduto’s order were clearly meant to
       exhibit a show of authority that would be indicative of a seizure. Specifically, Officer Scaduto
       and three other officers approached respondent, and Officer Scaduto used particular language
       when testifying, which indicated that he intended to convey to respondent that compliance with
       his request was mandatory. Officer Scaduto described his request as an “order” and a
       “command” and described respondent as failing to “obey” or “comply.” See People v.
       Luedemann, 222 Ill. 2d 530, 553 (2006) (“factors that may be indicative of a seizure [include]:
       (1) the threatening presence of several officers; (2) the display of a weapon by an officer; (3)
       some physical touching of the person of the citizen; and (4) the use of language or tone of voice
       indicating that compliance with the officer’s request might be compelled”).
¶ 23       In such circumstances, we conclude that the stop of respondent was not justified from its
       inception. We find this case analogous to People v. Moore, 286 Ill. App. 3d 649, 651 (1997),
       in which this court considered a similar appeal of the granting of a motion to suppress evidence.
       In Moore, a police officer saw defendant next to a van parked in front of a tavern, which was
       known to be frequented by gang members and where narcotic activities and shootings had

                                                    -6-
       occurred before. The officer saw what appeared to be an exchange of money between
       defendant and someone inside the van and began walking toward the vehicle. Id. at 650-51.
       Defendant began walking faster, and when the officer started chasing him, defendant ran and
       turned into an alleyway. Id. at 651. When defendant was apprehended and patted down, the
       officer found a bag of cocaine. Id.
¶ 24        In affirming the trial court’s granting of defendant’s motion to suppress, the court agreed
       with the trial court’s conclusion that the officer lacked articulable facts to justify a Terry stop
       where the officer could not tell whether the money exchange he observed was part of a legal,
       or illegal, transaction. The court held that, “When a police officer approaches a person to make
       a Terry stop without sufficient articulable facts to warrant the stop, the officer’s actions are not
       ‘justified at the inception.’ ” Id. at 654. The court also found no probable cause to arrest
       defendant for violating the “resisting and obstructing” statute when he ran from police. Id. at
       653. In so holding, the court quoted Professor LaFave:
                “ ‘The flight of a person from the presence of police is not standing alone sufficient to
                establish probable cause, unless of course the circumstances are such that the flight
                from the officer itself constitutes a crime. Were it otherwise, “anyone who does not
                desire to talk to the police and who either walks or runs away from them would always
                be subject to legal arrest,” which can hardly “be countenanced under the Fourth and
                Fourteenth Amendments.” ’ ” Id. at 654 (quoting 2 Wayne R. LaFave, Search and
                Seizure § 3.6(e), at 323-24 (3d ed. 1996)).
¶ 25        The State attempts to distinguish Moore by stating that in this case “there was nothing
       unlawful [about] Officer Scaduto seeking to talk to respondent and his companion about the
       reported shots fired in the area,” citing People v. Gherna, 203 Ill. 2d 165, 178 (2003) for the
       proposition that “a seizure does not occur simply because a law enforcement officer approaches
       an individual and puts questions to that person if he or she is willing to listen.” However, there
       is nothing in this case that would indicate that Officer Scaduto was seeking to have a voluntary
       interaction with respondent. To the contrary, as stated above, the testimony clearly showed that
       Officer Scaduto’s actions conveyed a show of authority indicating that compliance with his
       order to stop was mandatory.
¶ 26        Nonetheless, we acknowledge the authority cited by the State, holding that a seizure does
       not actually occur until the person submits and that a person’s flight from an unlawful stop
       may give rise to suspicion justifying a subsequent investigatory stop. See Thomas, 198 Ill. 2d
       at 112 (“ ‘The police may well convey a reasonable feeling of restraint, but that message does
       not amount to a seizure within the meaning of the fourth amendment until there is submission
       to it. A person must submit to a show of authority before that show of authority can constitute
       a seizure.’ ” (Emphasis omitted.) (quoting People v. Thomas, 315 Ill. App. 3d 849, 857
       (2000))); California v. Hodari D., 499 U.S. 621, 626 (1991) (holding that a seizure does not
       occur when there is a show of authority by an officer but the “subject does not yield”).
¶ 27        The State argues, without supporting authority, that a “reasonable person innocent of a
       crime would not flee from the police” (emphasis in original). However, the United States and
       Illinois Supreme Courts have held otherwise. See Wardlow, 528 U.S. at 125 (Accepting as
       “undoubtedly true” that “there are innocent reasons for flight from police and that, therefore,
       flight is not necessarily indicative of ongoing criminal activity.”); Id. at 129 (Stevens, J.,
       concurring in part and dissenting in part, joined by Souter, Ginsburg, and Breyer, JJ.) (finding


                                                    -7-
       that there are “unquestionably circumstances in which a person’s flight is suspicious, and
       undeniably instances in which a person runs for entirely innocent reasons”).
¶ 28       Even considering respondent’s flight as part of the totality of the circumstances, we still
       conclude that Officer Scaduto lacked reasonable suspicion to conduct a Terry stop at the time
       that respondent was apprehended. Although “[u]nprovoked flight in the face of a potential
       encounter with police may raise enough suspicion to justify the ensuing pursuit and
       investigatory stop” (emphasis added) (Thomas, 198 Ill. 2d at 113), there is no bright-line rule
       authorizing the temporary detention of anyone who flees at the mere sight of the police (see
       Wardlow, 528 U.S. at 126 (Stevens, J., concurring in part and dissenting in part, joined by
       Souter, Ginsburg, and Breyer, JJ.)).To the contrary, it is well settled that flight alone is not
       sufficient to establish reasonable suspicion that a person has committed, or is about to commit,
       a crime. People v. Hyland, 2012 IL App (1st) 110966, ¶ 32 (citing People v. Harris, 2011 IL
       App (1st) 103382, ¶ 12, and Wardlow, 528 U.S. at 124-25). It is only when that flight is coupled
       with other factors that it may support reasonable suspicion justifying a Terry stop.
¶ 29       In this case, the trial court found no other factors supporting a finding that Officer Scaduto
       had reasonable suspicion that respondent committed or was about to commit a crime. As
       discussed above, aside from his flight, there was no testimony showing that respondent was
       acting suspiciously in any way. In these circumstances, we conclude that respondent’s flight
       alone did not justify the subsequent Terry stop. See Harris, 2011 IL App (1st) 103382, ¶ 15
       (affirming the granting of the defendant’s motion to suppress where the “only other evidence
       possibly justifying the stop was defendant’s evasive conduct”).
¶ 30       In so holding, we also reject the State’s reliance on Wardlow, 528 U.S. 119. In Wardlow,
       the Supreme Court held that the defendant’s unprovoked, “[h]eadlong flight” was one factor
       among several that, taken together, supported an officer’s reasonable suspicion of criminal
       activity. Id. at 124. In particular, the Supreme Court noted that the officers saw defendant in
       an “area known for heavy narcotics trafficking,” where the officers expected to encounter
       “drug customers” and “lookouts.” Id. The officers saw the defendant standing next to a
       building holding an opaque bag, and upon looking in the direction of the officers, the defendant
       fled through a gangway and an alley. Id. at 121-22. The Supreme Court held that the above
       circumstances created a reasonable suspicion of criminal activity which justified a Terry stop.
       Id. at 124. Here, however, unlike in Wardlow, the trial court found no other factor supporting
       reasonable suspicion to justify a Terry stop when considering the totality of the circumstances.
       We do not find the trial court’s conclusion on this point to be against the manifest weight of
       the evidence.
¶ 31       Having concluded that the police were not justified in temporarily detaining respondent,
       we must also conclude that the subsequent search was not justified. A police officer making a
       reasonable investigatory stop may conduct a protective search if he has reason to believe the
       suspect is armed and dangerous. Adams v. Williams, 407 U.S. 143, 146 (1972). “The purpose
       of this limited search is not to discover evidence of crime, but to allow the officer to pursue his
       investigation without fear of violence.” Id. However, the right to perform a protective search
       presupposes the right to make the stop. The police may only perform a protective search if they
       are entitled to stop the person in the first place. See id. (police officer may perform a protective
       search “[s]o long as the officer is entitled to make a forcible stop, and has reason to believe
       that the suspect is armed and dangerous”); People v. Davis, 352 Ill. App. 3d 576, 580 (2004)
       (“In order for a frisk to be constitutionally reasonable, (1) the stop must be proper, (2) the

                                                    -8-
       officer must have reason to know that the defendant is armed and dangerous, and (3) the scope
       of the search must be strictly limited to a search for weapons.”).
¶ 32       Since Officer Scaduto did not provide specific and articulable facts justifying the Terry
       stop, the protective search performed during that stop also lacked a sound constitutional basis.
       After giving the appropriate deference to the trial court’s findings of fact, we cannot conclude
       that the trial court erred in granting respondent’s motion to suppress.
¶ 33       In a petition for rehearing, the State raises generally the same arguments as it did during
       appellate briefing. The State contends that in finding no reasonable suspicion existed, this court
       “disregarded the other factors that elevated respondent’s headlong flight into reasonable
       suspicion.”
¶ 34       However, as we found previously, the factors that the State points to—specifically that the
       officers were investigating multiple calls of shots fired, and that respondent was found walking
       quickly away from the location where the shots allegedly originated—add very little, if
       anything, to our analysis. In fact, the United States Supreme Court has found that an officer
       lacked reasonable suspicion to conduct a Terry stop in a case that provided much stronger
       circumstances tying an individual to criminality. In Florida v. J.L., 529 U.S. 266 (2000), police
       officers received an anonymous tip that a young black male, standing at a particular bus stop
       and wearing a plaid shirt, was carrying a gun. The officers arrived soon thereafter and saw the
       defendant, who matched the informant’s description, standing at the bus stop. The officers
       conducted a Terry stop, and seized a gun from the defendant’s pocket.
¶ 35       In the above circumstances, the Supreme Court determined that the anonymous tip lacked
       sufficient indicia of reliability to establish reasonable suspicion for a Terry stop. Like in J.L.,
       the officers in this case were responding to a tip regarding alleged criminal activity. However,
       in this case, there was no description given of the shooter or any other circumstances that would
       lead a reasonable officer to believe that respondent was the individual who fired the shots or
       was otherwise involved in the shooting. Respondent was found one-to-two blocks away from
       the location where the shots were allegedly fired, and he was not behaving suspiciously in any
       way by walking away from that scene. Having found nothing to support a reasonable belief
       that respondent was involved in the shooting, we conclude that his subsequent flight alone does
       not create reasonable suspicion to conduct a Terry stop.
¶ 36       Finally, we note that the State takes issue with our reliance on Moore, 286 Ill. App. 3d 649,
       arguing that it predated Wardlow, 528 U.S. 119, and Thomas, 198 Ill. 2d 103, and that its
       analysis is “questionable in light of” those cases. The State cites no authority, nor is this court
       aware of any authority, which would indicate that Moore is no longer good law in light of
       Wardlow or Thomas. To the contrary, Moore has been frequently cited with approval in the
       years following Wardlow and Thomas. See People v. Shipp, 2015 IL App (2d) 130587, ¶ 51;
       People v. Slaymaker, 2015 IL App (2d) 130528, ¶ 13; People v. Trisby, 2013 IL App (1st)
       112552, ¶ 15; People v. Byrd, 408 Ill. App. 3d 71, 78 (2011).
¶ 37       We find no conflict between Moore, Wardlow, and Thomas. These cases merely illustrate
       that this court must undergo a fact-based analysis of the totality of the circumstances when
       determining whether an officer has reasonable suspicion to conduct a Terry stop, even when
       the individual flees from the officer. As we stated previously, it is clear that these cases, read
       together, indicate that flight is an appropriate factor to consider in an analysis of the totality of
       the circumstances, but that flight alone is not enough. For the reasons stated above, we find
       this case to be distinguishable from Thomas and Wardlow, and more akin to Moore.

                                                     -9-
       Accordingly, we find that Officer Scaduto lacked reasonable suspicion to conduct a Terry stop
       and that the circuit court properly granted respondent’s motion to quash arrest and suppress
       evidence.
¶ 38       For the foregoing reasons, we affirm the decision of the circuit court of Cook County.

¶ 39      Affirmed.




                                                - 10 -